IN THE DISTRICT COURT OF THE UNITED STATES
FOR THE DISTRICT OF SOUTH CAROLINA
CHARLESTON DIVISION

UNITED STATES OF AMERICA CRIMNALNO.: QUAM NS

21 U.S.C. § 841(a)(1)
21 U.S.C. § 841(b)(1)(C)

 

 

 

vs. 21 U.S.C. § 853
21 U.S.C. § 881
28 U.S.C. § 2461(c)
SHAIKH OMAR ALI NICKLSON SEALED INDICTMENT
COUNT 1

Distribution of Fentanyl Resulting in Death
THE GRAND JURY CHARGES:

That on or about March 30, 2017, in the District of South Carolina, the Defendant,
SHAIKH OMAR ALI NICKLSON, knowingly, intentionally, and unlawfully did possess with
intent to distribute and did distribute a quantity of a mixture or substance containing a detectable
amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide (commonly referred to as
“Fentanyl”), a Schedule II controlled substance, and death resulted from the use of such substance,

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).

RECEIVED
AUG 2 0 2019/4
FLORENCE, S.C.
FORFEITURE

DRUG OFFENSES:
Upon conviction for the felony violation of Title 21, United States Code, as charged in this
Indictment, Defendant, SHAIKH OMAR ALI NICKLSON, shall forfeit to the United States all

of the Defendant’s rights, titles, and interest in:

(a) constituting, or derived from any proceeds Defendant obtained, directly or
indirectly, as the result of such violation(s) of Title 21, United States Code, and all
property traceable to such property;

(b) used or intended to be used, in any manner or part, to commit or to facilitate the
commission of such violations of Title 21, United States Code.

PROPERTY:

| Pursuant to Title 21, United States Code, Sections 853 and 881, and Title 28, United States
Code, Section 2461(c), the property which is subject to forfeiture upon conviction of Defendant
for offenses charged in this Indictment includes, but is not limited to, the following:

Proceeds/Forfeiture Judgment:

A sum of money equal to all property Defendant obtained as a result of the drug
offenses charged in the Indictment, and all interest and proceeds traceable thereto
as a result for his violation of 21 U.S.C. § 841.

SUBSTITUTION OF ASSETS:
If any of the property described above as being subject to forfeiture, as a result of any act
or omission of the Defendant:

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third person;

(c) has been placed beyond the jurisdiction of the Court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property which cannot be subdivided
‘without difficulty;
it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p) to seek
forfeiture of any other property of the Defendant up to an amount equivalent to the value of the
above-described forfeitable property;

Pursuant to Title 21, United States Code, Sections 853 and 881, and Title 28, United States

Code, Section 2461(c).

A TRUE Bill

 

cme A. LYDON
UNITED STATES N ror
